BAGELL, JOSEPHS, LEVINE & COMPANY, LLC Certified Public Accountants 406 Lippincott Drive, Suite J Marlton, New Jersey08053 (856) 346-2828Fax (856) 396-0022 Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM International Consolidated Companies, Inc. (F/K/A Sign Media Systems, Inc.) 2100 19th Street Sarasota, FL34234 We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our report dated April 16, 2007, relating to the consolidated financial statements appearing in the Company’s Annual Report on Forms 10-KSB/A for the years ended December 31, 2007 and 2006. /s/ Bagell Joseph Levine Co LLC November 28, 2007 Marlton, New Jersey08053 AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS (AICPA) CENTER FOR AUDIT QUALITY (CAQ) NEW JERSEY SOCIETY OF CERTIFIED PUBLIC ACCOUNTANTS PENNSYLVANIA INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS
